      Case 1:19-cr-02032-SMJ      ECF No. 166     filed 05/22/20   PageID.792 Page
                                                                              FILED IN 1 of 6
                                                                                       THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



                                                                           May 22, 2020
1                                                                              SEAN F. MCAVOY, CLERK




2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 2:19-cr-02032-SMJ-01
5                                                     2:19-cr-02032-SMJ-02
                                Plaintiff,
6
                  v.                              ORDER SETTING HEARING BY
7                                                 VIDEOCONFERENCE
     JAMES DEAN CLOUD, (01)
8    DONOVAN QUINN CARTER
     CLOUD, (02)
9
                                Defendants.
10

11         In light of the ongoing public health crisis caused by the outbreak of the

12   Coronavirus Disease 2019 (COVID-19) and the current status of Benton and

13   Yakima Counties in the phased Safe Start plan announced by Washington Governor

14   Jay Inslee, the Court has determined it is in interests of justice to conduct the status

15   conference and hearings on Defendant Cloud’s (02) Motion to Suppress

16   Defendant’s Statements, ECF No. 146, and Defendant Cloud’s (02) Motion to

17   Suppress J.V.’s Tainted I.D., ECF No. 147, in this matter remotely. As such,

18   consistent with Eastern District of Washington General Order 20-101-3, the hearing

19   on the status conference and hearings on Defendant Cloud’s (02) Motion to

20   Suppress Defendant’s Statements, ECF No. 146, and Defendant Cloud’s (02)




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 1
      Case 1:19-cr-02032-SMJ     ECF No. 166   filed 05/22/20   PageID.793 Page 2 of 6




1    Motion to Suppress J.V.’s Tainted I.D., ECF No. 147 currently set for in-person

2    hearing June 23, 2020, is STRICKEN and RESET to June 23, 2020 at 9:15 A.M.

3    by videoconference from Richland Courtroom 189 to the Yakima County Jail

4    before Judge Salvador Mendoza, Jr. Defendants’ presence for the videoconference

5    will be arranged with the facility where Defendants are incarcerated.

6          IF EITHER DEFENDANT, AFTER CONSULTATION WITH

7    DEFENSE COUNSEL, DOES NOT CONSENT TO THE HEARING BEING

8    CONDUCTED BY VIDEOCONFERENCE, THAT DEFENDANT SHALL

9    FILE A NOTICE SO INDICATING AND REQUEST THE FORM OF

10   RELIEF THE DEFENDANT DEEMS APPROPRIATE BY NO LATER

11   THAN THREE DAYS AFTER THE ENTRY OF THIS ORDER. Id.

12   § 15002(b)(4). Prior to filing any such objection, the Defendant shall confer with

13   counsel for the Government and his co-Defendant and state those parties’ position

14   in his or her objection.

15         ALL PARTIES MUST READ THE FOLLOWING INFORMATION

16   CAREFULLY,           AS    IT    PROVIDES         IMPORTANT             GUIDANCE

17   CONCERNING THE MANNER IN WHICH THE HEARING IS TO BE

18   CONDUCTED.

19   A.    Hearing Information

20         Hearing content provided via videoconference access MUST NOT be




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 2
      Case 1:19-cr-02032-SMJ     ECF No. 166    filed 05/22/20   PageID.794 Page 3 of 6




1    recorded or rebroadcast. Non-parties may call the Court’s public conference line

2    at 1-888-808-6929, Access code 3648461 (no security code required), five minutes

3    before the scheduled conference time. Case participants will be provided with

4    separate call-in details by private email from the Court’s staff to use for this

5    videoconference.

6    B.    Exhibits

7          Any party intending to present exhibits at the hearing shall ensure the exhibits

8    are digitized in a manner compatible with remote presentation. Specifically, counsel

9    shall compile all documents into a single, combined PDF file and ensure each page

10   within the document is consecutively numbered.

11         In civil cases, the Plaintiff(s) shall consecutively number exhibits from 1

12   through 499 and Defendant(s) shall consecutively number exhibits from 500

13   through 999. In criminal cases, the Government shall consecutively number exhibits

14   from 1 through 999. In single-defendant criminal cases, Defendant shall

15   consecutively number exhibits from 1000 through 1999; in multi-defendant

16   criminal cases, Defendants shall consecutively number exhibits from x000 to x999,

17   substituting “x” for each Defendant’s assigned case identifier (e.g., Defendant 3

18   would number exhibits from 3000 to 3999, etc.).

19         Any exhibit not compatible with the PDF file format (e.g., an audio or video

20   file) must be presented in a readily accessible file format using software commonly




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 3
      Case 1:19-cr-02032-SMJ       ECF No. 166    filed 05/22/20   PageID.795 Page 4 of 6




1    available (e.g., .mp4 for video files, and .mp3 for audio files). Each non-PDF file

2    must be clearly identified by its file name. The Government shall name each such

3    file “Government xxxx,” substituting “xxxx” with the number that follows the

4    number assigned to the last exhibit in the combined PDF file. The Plaintiff shall

5    name each such file “Plaintiff xxxx” with “xxxx” replaced by the number following

6    the number assigned to the final exhibit in the combined PDF file. The Defendant

7    shall name each such file “Defendant xxxx,” substituting “xxxx” with the number

8    following the number assigned to the last exhibit in the combined PDF file.

9           Each party shall also submit a list of exhibits the party intends to introduce at

10   the hearing. The parties shall provide their exhibit list in the following format:
              Ex. #    Admitted Description
11
              1                 Photograph of items seized
              2                 Aerial video surveillance from 1/1/2011.
12
                                Start Time: 01:03:23
                                End Time: 01:09:54
13

14          Exhibit lists shall include a unique exhibit number and a brief description of

15   the exhibit. For all exhibits consisting of an audio or video file, the exhibit list must

16   designate the precise beginning and ending time indexes of the portion of the file

17   the party intends to use at trial.

18          EACH PARTY’S DIGITIZED EXHIBITS AND EXHIBIT LIST

19   SHALL BE PROVIDED ELECTRONICALLY TO (1) ALL OTHER

20   PARTIES, (2) ANY WITNESS WITH WHOM THE PARTY ANTICIPATES




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 4
      Case 1:19-cr-02032-SMJ     ECF No. 166    filed 05/22/20   PageID.796 Page 5 of 6




1    USING THE EXHIBIT, AND (3) THE COURT BY EMAIL TO

2    MendozaOrders@waed.uscourts.gov BY NO LATER THAN SEVENTY-

3    TWO (72) HOURS PRIOR TO THE SCHEDULED HEARING.

4          Parties experiencing technical difficulties with digitizing exhibits or

5    electronically delivering them as described above may contact the Court’s help desk

6    by email at HelpDesk@waed.uscourts.gov or by phone at (509) 458-3421.

7    C.    Witnesses

8          Any party intending to present the testimony of a witness, including that of a

9    party, shall be responsible for arranging the witness’s access to the technology

10   necessary to present their testimony (i.e., a suitable computer with high-speed

11   internet connection, video camera, and microphone) in coordination with the

12   District’s IT professional. To ensure the Court and its staff have adequate

13   opportunity to prepare for the hearing, any party wishing to present the testimony

14   of a witness at the hearing shall so notify the courtroom deputy, and contact the

15   Court’s help desk by email at HelpDesk@waed.uscourts.gov or by phone at

16   (509) 458-3421, by no later than seven days prior to the scheduled hearing.

17         Also, by no later than seven days prior to the scheduled hearing, each party

18   shall file and serve a list of witnesses that party intends to call to testify at the

19   hearing. In criminal matters, the witness list must identify the existence, but need

20   not include the name, of any confidential informant the Government intends to call




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 5
        Case 1:19-cr-02032-SMJ                          ECF No. 166                 filed 05/22/20              PageID.797 Page 6 of 6




1    to testify. Each party shall email copies of their witness list to the Court at

2    MendozaOrders@waed.uscourts.gov.

3    D.         Sealed Hearings

4               Any party who anticipates requesting to seal all or part of any hearing shall

5    so notify the courtroom deputy by no later than seven days prior to the scheduled

6    hearing.

7               IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

8    under seal and provide copies to all counsel, the U.S. Probation Office, and the U.S.

9    Marshals Service.

10              DATED this __
                           22 day of May 2020.

11

12                                      _________________________
                                        SALVADOR MENDOZA, JR.
13                                      United States District Judge

14

15

16

17

18

19

20

     Q:\SMJ\Criminal\2019\USA v. Cloud et al-2032\Order Setting Videoconference re Status Conference-Motion Suppress Def statements-Motion Suppress JV Tainted
     ID.docx


     ORDER SETTING HEARING BY VIDEOCONFERENCE – 6
